          Case 1:20-cv-03298-LGS Document 35 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ROBERT LANDAU,                                                              12/2/20
             Plaintiff,
                                                   20-CV-3298 (LGS) (BCM)
        -against-
                                                   ORDER
CENTAUR MEDIA USA INC.,
             Defendant.

BARBARA MOSES, United States Magistrate Judge.

        Richard Liebowitz having been suspended from the practice of law in the Southern

District of New York, see In the Matter of Richard Liebowitz, No. M-2-238 (S.D.N.Y. Nov. 25,

2020), the Clerk of Court is respectfully directed to terminate attorney Liebowitz as counsel of

record for plaintiff in this action.

        Attorney James Freeman, who may remain as counsel of record for plaintiff, is directed

to serve a copy of this Order upon plaintiff Robert Landau, and file proof of such service on

the electronic docket of this action, no later than December 9, 2020.

Dated: New York, New York
       December 2, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
